Citation Nr: 1817383	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for focal dystonia of the right hand.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a travel Board hearing before the undersigned Veterans' Law Judge in March 2017.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for focal dystonia of the right hand.  

The record contains private opinions indicating that the Veteran's focal dystonia of the right hand is related to service.  A July 2010 note from Dr. J.K. states that the Veteran has had the condition for 6 years and that it is as likely as not that condition began in its early stages during active duty; a rationale was not provided.  A September 2010 note from Dr. M.A. states that the Veteran's symptoms began as early as 2000, per the Veteran's history, and that the symptoms were consistent with early presentation of dystonia.  A January 2015 letter from Dr. P.G. notes that the Veteran's symptoms were less noticeable at onset, but became increasingly disabling over time; that the Veteran was diagnosed in 2004 in neurology; and that he concurred with Dr. M.A.'s opinion that the onset of the Veteran's condition extends back to 2000.  

Having reviewed the record, the Board finds that additional development would be helpful to resolve a couple inconsistencies in the record.  The Board notes that it is unclear as to whether the Veteran's claims file, to include service and medical records, was reviewed by these private physicians.  Although a review of the claims file is generally not required, an opinion informed by the complete record would be helpful because there appears to be conflicting information as to when the Veteran's symptoms manifested.  Of note, the Veteran and the above-mentioned physicians indicate that the condition was diagnosed in 2004.  However, multiple medical records show that when the Veteran first sought treatment in 2007, he reported a sudden onset of symptoms in 2006.  Additionally, he did not receive a diagnosis of focal dystonia until 2008.  Further, though the Veteran reported having symptoms in service, service treatment records do not show that he received any treatment for his right hand.  

In light of this, the Board finds that remand is appropriate.  On remand, the Veteran should be afforded an examination and the examiner should, after a review of the claims file, opine as to whether the Veteran's focal dystonia manifested during service.  The examiner must consider the above-mentioned private medical records. 

Finally, any outstanding VA or federal medical records should be obtained and associated with the claims folder.  The Veteran should also be provided the opportunity to identify any additional private medical records relevant to his claim, to include any records documenting treatment and/or diagnosis of the disability in 2004.

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private medical records relating to the claim, to include any records documenting treatment and/or diagnosis of focal dystonia in 2004.  If VA is unable to obtain these records, the Veteran must be notified and efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain VA or federal medical records not already of record relating to the Veteran's claims.  

3.  Afford the Veteran an examination to determine the nature and etiology of focal dystonia of the right hand.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  The examiner should obtain a complete history regarding the claimed condition from the Veteran.  After a review the Veteran's claims file, the examiner should opine whether is at least as likely as not (50 percent or more probability) that focal dystonia of the right hand manifested in service or is otherwise related to service.

The examiner must consider the following: a July 2010 note from Dr. J.K. stating that it is as likely as not that the disability began in its early stages during active duty; a September 2010 note from Dr. M.A. stating that the Veteran's symptoms were consistent with early presentation of dystonia and began as early as 2000; and a January 2015 letter from Dr. P.G. stating that the Veteran's symptoms were less noticeable at onset, but became increasingly disabling over time and that the onset of the Veteran's disability extends back to 2000.  

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


